Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating element” (claim 1, lines 3, 6)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 4 and 11: it is unclear what is meant by “separated with”.  It is unclear if “separated from” is intended.  If not it is unclear what the what the two centers are (both) separated from; i.e. they were ‘with’ each other when they were separated from something.  
Claim 1, lines 13-14: there is confusing antecedent basis for “the axis of the rollers”.  There are plural rollers, and thus there are plural axes.  Each roller has its own distinct axis. It is unclear which axis/roller of the plurality is referred to.   Also prior art inventions (e.g. Kanno 7712334, fig 10B) commonly have multiple rollers with axis not parallel to each other.
Claim 1, lines 3-5: there is no antecedent basis for “the center or one upper heating element” and “the center of a neighboring lower heating element”.  It is suggested they claim recite “a center”.  
Claim 1, lines 20-22 are indefinite as to what is required because there is no indication as to what is being displaced.  The specification disclose various things as being displaced (molecules [0005], rollers [0006], glass [0009], etc.).  Furthermore Examiner’s dictionary indicates ‘displace’ can mean “to remove from the usual or proper place”.  Without an indication of the usual or proper place it is unclear how one might determine whether a particular oscillation involves can be considered a displacement or lacks a displacement. 
Claim 1, line 18 and claim 7: it is unclear what is meant by “pivotally connected”.  Claims are interpreted in light of the specification; page 11, lines 4-6 indicated that figures 3-4 show rollers 41 are pivotally connected to the movable frame 70.  Examiner notes none of the figures show pivotable connection. It is unclear in what sense the connection pivots.   It is noted that line 16 indicates that the rollers ‘rotate’.  There is a presumption that different words in a claim mean different things, thus the rotation of the rollers is not the same thing as a pivoting of the rollers. 
Claim 1, lines 21-22: it is unclear what the displacement is simultaneous with.  The specification makes no mention of what the displacement might be simultaneous with.
Claims 2 and 15: there is ambiguous basis for “the rack”.  Claim 1, line 7 refers to a rack, but the claim does not explicitly require that the furnace comprises a rack.  Thus it is unclear if the rack is required or optional, or if the rack pertains to an intended use. 
Claim 8, line 5 is confusing because it lacks subject-verb agreement: “threaded rod assembly is connected…” is suggested. 
Line 7 of claim 8 is unclear as to what ‘displaces” what. 

Claim limitation “heating element” (claim 1, lines 3 and 6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  [0043] and [0044] disclose the heating elements comprise a ceramic tube and a fixed base however a ceramic tube and a fixed base (by themselves) cannot perform a heating function.  Compare with Jarvinen 6470711 which discloses ceramic resistive heaters (col. 1, line 30-35) as well as burners and convection heaters with ‘pipe structures’ (col. 2, lines 35-37).   Burners typically comprise tubes to carry fuel.  Also a ‘ceramic core’ is not entirely consistent with a ‘ceramic tube’, since a tube has nothing at its core.  These structures do not appear to be equivalents in light of col. 4, lines 23-28 which indicates convection heaters serve to cool rollers (something radiative heaters cannot do). 

 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 9: it is unclear what is meant by “gnawed”.   It is unclear how one might determine if the rod and block were gnawed.  Rods and blocks generally do not have teeth or otherwise chew on each other. 
Claims 10-11: there is no antecedent basis for “the threaded rod” or “the threaded block”, thus making it unclear if they are optional or required.  
Claims 12-13 are not understood because the drawings indicated that the rollers and heating elements do not intersect with each other and thus do not for a right angle (or any angle). 
Claim 14 is indefinite as to in which way it is like a letter S.  It is noted that a S has an inverted shape when view from the opposite direction.  An S from the upper heating elements is more like a Z when viewed from lower heating elements. 
Claim 15: three is no antecedent basis for “the longitudinal axis in respect to the rack”.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 4, (see page 2, line 8); and 32 of [0044].
It appears that feature 57 is mislabeled at least in figure 7 because it does not penetrate wheels 53 and 55 as indicated in [0048].
  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rollers parallel to the upper heating elements (claim 12) and the rollers perpendicular to the heating elements (claims 12-13) must be shown or the feature(s) canceled from the claim(s).  These arrangements must be compatible with the requirements of claim 1 (most notably lines 12-14 thereof).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 8-11 and 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitschke 9079791 in view of Jarvinen 6470711 and Csehi 5188651.

All figure, page and line numbers are those of Nitschke unless otherwise indicated. 
1. A glass heating furnace comprising: a furnace body, an interior of which is formed with a chamber;

Feature 12 (see figure 1 and associated text) is the furnace which inherently has a furnace body.  22 denotes the chamber

 a plurality of upper heating elements, which are disposed in the chamber, with the center of one upper heating element being separated with the center of a neighboring upper heating element by a first distance;

Nitschke does not disclose the heating elements but disclose heating (col. 1, line18).  Jarvinen discloses (col. 2, lines 44-54) a heating furnace that results in solving the temperature uniformity problem.  The furnace has heating elements (15) above the rollers as claimed.  It would have been obvious to use the Jarvinen arrangement of heating structures in the Nitschke apparatus because Nitschke does not disclose how to heat the glass and for the advantages of avoiding temperature uniformity problem.

 a plurality of lower heating elements, which are disposed in the chamber and are located oppositely below the upper heating elements, with the center of one lower heating element being separated with the center of a neighboring lower heating element by a second distance;

As with the upper heating elements: it would have been obvious to use the Jarvinen lower heating elements 24/26 in the Nitschke apparatus for advantage of avoiding temperature uniformity problems. 

 a plurality of rollers, which are disposed in the chamber along a transversal axis and separated with each other, and are located between the upper heating elements and the lower heating elements, with the transversal axis being perpendicular to a longitudinal axis and that longitudinal axis being parallel to the axis of the rollers;

See figure 4 of Nitschke which shows the plurality of rollers 26.  The axes being parallel to each other would have been obvious in light of the Jarvinen teachings (col. 4, lines 23-28) which requires that air blows on the rollers to cool the rollers. Figure 1 of Jarvinen indicates the perpendicular axes.


 a roller driver, being disposed outside the furnace body and connected to the rollers, and used to control the rollers to rotate;

 88 (figure 4) is the driver.  There is no indication it is disposed outside the furnace body.  It would have been obvious to have the driver 88 be outside the furnace body so as to provide easier access to the driver for replacement or repair and to avoid the higher temperatures within the furnace body. 
From MPEP 2144.04  

C. Rearrangement of Parts
In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic
power press which read on the prior art except with regard to the position of the starting
switch were held unpatentable because shifting the position of the starting switch would
not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ
7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device
was held to be an obvious matter of design choice). However, "The mere fact that a
worker in the art could rearrange the parts of the reference device to meet the terms of
the claims on appeal is not by itself sufficient to support a finding of obviousness. The
prior art must provide a motivation or reason for the worker in the art, without the benefit
of appellant’s specification, to make the necessary changes in the reference device." Ex
parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter.
1984).


 a movable frame, being slidably connected to a rack of the furnace body, 

Nitschke does not disclose a frame.  It would have been obvious to provide a frame for the table 72 for the rigidity and strength a frame can provide.  The claim does not require that the furnace comprises a rack, thus the slideable connection and the rack are considered to be optional or intended use.  

and the rollers are pivotally connected to the movable frame;

The rollers would be connected to the frame – either directly or indirectly.  It would have been obvious to have the connections be adjustable so as to ensure all of the rollers are parallel and at the same height.  If the end of one roller is too high or too low one could adjust the position of the end, causing to the roller to pivot about its opposite end. 

 and a movable frame driver, being disposed on the furnace body,
Actuator 88 is the frame driver.  Whatever the driver is disposed on can be considered part of the frame body.

 the movable frame driver controls the movable frame to displace reciprocatively along the longitudinal axis, 

Nitschke does not disclose reciprocating displacement. Csehi discloses (col. 1, line 41-68) that heated glass sheets can sag between rollers if the sheet is held static and this sagging can be avoided by reciprocating glass sheets.  It would have been obvious to have the Nitschke driver be capable of reciprocating the glass sheet so as to be able to avoid sagging.

 wherein displacements of the rollers along the longitudinal axis are identical to each other.  

Since all of the rollers are connected together any displacement of one roller along the axis would be identical to the displacements of the other rollers.



2. The glass heating furnace according to claim 1, further comprising: a slide rail assembly, comprising a slide block and a slide rail, such that the movable frame is slidably connected to a lower part of the rack and disposed on the rack.  
Claim 2: See figure 4: 74 has an assembly of  a rack and pinion.  The rack is slide rail (a structural member or support) and the pinion is the block (a solid piece of substantial material).  As indicated above the rack is considered to be optional since claim 1 does not indicate that the furnace comprises the rack. 

3. The glass heating furnace according to claim 1, wherein the movable frame displaces reciprocatively along the longitudinal axis between two positions, and a distance between the two positions is at least one fourth of the first distance or at least one fourth of the second distance.  

4. The glass heating furnace according to claim 1, wherein the movable frame displaces reciprocatively along the longitudinal axis between two positions, and a distance between the two positions is at least one third of the first distance or at least one third of the second distance.  

5. The glass heating furnace according to claim 1, wherein the movable frame displaces reciprocatively along the longitudinal axis between two positions, and a distance between the two positions is at least one half of the first distance or at least one third of the second distance.  

6. The glass heating furnace according to claim 1, wherein the movable frame displaces reciprocatively along the longitudinal axis between two positions, and a distance between the two positions is not smaller than the first distance or not smaller than the second distance.  

Claims 3-6: the two positions correspond to the position of left end of the rollers 26 (as shown in figure 4) and the position of the right end shown with phantom lines in figure 4.  That is: the ‘distance between the two position’ is D = L + m, where L is the length of the rollers and m is movement distance imparted by 74.     Jarvinen shows at least three heating elements. The distance between the centers is less than L/2.  That is: if the rollers are 1 meter long then the distance between the centers of the heating elements cannot be more than 0.5 m.  If there are 11 heating elements then there would be 10 spacings between centers – each approximately 10 cm.  The distance between the two (ends) positions is necessarily greater than the first distance or second distance.

8. The glass heating furnace according to claim 1, wherein the movable frame driver comprises a second motor, a decelerator and a threaded rod assembly, wherein the second motor is capable of rotating clockwise and counterclockwise, the decelerator is capable of reducing a rotating speed and increases a torque, the threaded rod assembly are connected to the movable frame and the decelerator, and the decelerator is connected to the second motor, thereby the movable frame driver drives the movable frame displaces along the longitudinal axis.  

Claim 8: One of ordinary skill would understand that driver 74 has a motor to rotate the pinion shown in figure 4.  One can consider the rack of shown in figure 4 to be a the decelerator because it acts as a load on the motor thus acting like a brake thus reducing the speed and increasing the torque of the motor as compared to a situation in which the rack/decelerator is not present.  As to the threaded rod assembly: it would have been obvious to have a housing around the motor and/or driver 74 for safety reasons and further obvious to assemble the housing with screws and/or bolts (both of which are threaded rods) so as to allow for easy access to the driver for repair or maintenance purposes.

9. The glass heating furnace according to claim 8, wherein the threaded rod assembly comprises a threaded rod and a threaded block, the threaded rod and the threaded block are gnawed with each other, and an axis of the threaded rod is parallel to the longitudinal axis.  
Claim 9: It would have been obvious to use nuts (threaded blocks) and bolts (threaded rods) to assemble the housing because such fasteners are inexpensive, easy to use and are reusable.  It would have been obvious to have at least one of the rods/bolts be parallel to the axis, depending upon the most convenient design for the housing.  
From MPEP 2144.04  

C. Rearrangement of Parts
In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic
power press which read on the prior art except with regard to the position of the starting
switch were held unpatentable because shifting the position of the starting switch would
not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ
7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device
was held to be an obvious matter of design choice). However, "The mere fact that a
worker in the art could rearrange the parts of the reference device to meet the terms of
the claims on appeal is not by itself sufficient to support a finding of obviousness. The
prior art must provide a motivation or reason for the worker in the art, without the benefit
of appellant’s specification, to make the necessary changes in the reference device." Ex
parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter.
1984).



10. The glass heating furnace according to claim 9, wherein the threaded rod is fixed with the movable frame.  

11. The glass heating furnace according to claim 9, wherein the threaded block is fixed with the movable frame.  

Claims 10-11: it would have been obvious to have the nuts and bolts fixed with the frame when the glass sheet is being transferred onto or off of the table.  Because if they are not fixed the glass sheet would experience unnecessary friction (e.g. if the glass sheet is midway between 80 and 82)


14. The glass heating furnace according to claim 1, wherein a moving path of a glass in the chamber in respect to the upper and lower heating elements is like an English letter of S.  

Claim 14: It is inherent that there is a path that is like an S in that both are a single line. It is noted that a path relates to a method, not structure.  

15. The glass heating furnace according to claim 1, wherein the rack does not displace, and the movable frame displaces along the longitudinal axis in respect to the rack.  

Claim 15: As indicated above the rack is considered to be optional.  Figure 4 shows the table can be moved along the longitudinal axis. 

Claim 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitschke 9079791 in view of Jarvinen 6470711 and Csehi 5188651 as applied to claim 1 above and further in view of Freidel 5009693 and FLeischauer 3650375.
Nitschke does not disclose the roller driver required by claim 7. Freidel is evidence that it is known in the glass sheet forming art to drive a series of rollers (79, figure 5) using a drive shaft 113, transmission belts 51, 117, 55, (111 figure 13 “O-ring belt” col. 6, line 31), and other wheels.  Fleishchauer is evidence that that it is known in the live-roller art that drive systems using twisted O-ring belts have various advantages including increased effectiveness (col. 2, lines 63-66) and self-accommodating optimum driving position (col. 2, line 1-9).  It would have been obvious to use a drive shaft, wheels and twisted O-ring belts to drive the Nitschke rollers for any of the advantages taught by Fleishchauer. It would have been further obvious to provide ‘elastic wheels’ comparable to wheels 16 of Fleischauer since they provide the slippage that provides the taught advantages. It is deemed inherent that the wheel has a material with a modulus of elasticity.

Claims 1-6, 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nitschke 9079791 in view of Jarvinen 6470711 and Csehi 5188651, Freidel 5009693 and FLeischauer 3650375.
This combination is essentially the same as that applied to claim 7 (above).   Freidel and Fleischauer supply additional motivation to have the roller driver be disposed outside the furnace (claim 1, lines 15-16).  One would realize that elastomeric O-ring belts could not be expected to be effected at high furnace temperatures and thus one would be motivated to have the drive system be external to the furnace. 

Conclusion
Although there is no art rejection for claims 11-12 such should not be considered an indication of allowable subject matter (see non-art rejections).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Letemps, Von Reis and Kanno are cited as being cumulative to Nitschke.  Miller is cited for disclosing a live roller conveyor with rollers individually driven from outside the furnace via a drive shaft.  Kramer, Takeda and Schultz are cited as being of general interest. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741